Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final office is in response to the application filed on August 7, 2018, the amendments to the claims filed on November 19, 2019, the Request for Continued Examination filed on April 13, 2020, the amendments filed on November 4, 2020, the Request for Continued Examination filed on March 1, 2021, and the amendments to the claims filed on May 11, 2021.

Specification
The amendments to the specification filed on May 11, 2021 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation, “data indicating the mobile device is assumed to have departed the dining session location” in lines 25-26 of claim 16, similarly recited in claim 21, is not recited in the specification.  While there is support in the specification for receiving, “data indicating a mobile device has departed” in paragraphs [0003, 0005, 0027, 0031] and that the app, “may sense it has departed” in paragraphs [0022, 0023], receiving data and sensing a departure are not commensurate in scope with assuming a mobile device has departed.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation, “data indicating the mobile device is assumed to have departed the dining session location” in lines 25-26 of claim 16, similarly recited in claim 21, renders the claim indefinite.  Specifically, it is unclear what is meant by the term “assumed”.  The specification does not provide any definitions for the term and describes only binary states of the device being present or not present.  It is unclear how an assumption or a guess as to the status of a device is made and defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 17, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 16, 17, and 21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).



These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Charging an amount to an account after a dining session recites a fundamental economic Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a network interface device, processor, memory, and mobile device in Claim 16 and the network interface device, database, mobile device in Claim 21. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 16 and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0011, 0014, 0038-0040] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 16 and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claim 17 further defines the abstract idea that is present in independent claim 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claim 17 is directed to an abstract idea.  Thus, the claims 16, 17, and 21 are not patent-eligible.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2013/0138518 (White et al. ‘518), in view of U.S. PGPub. No. 2012/0265585 (Muirbrook et al. ‘585), and in further view of U.S. PGPub. No. 2012/0101942 (Park ‘942).

Re Claim 16: White et al. ‘518 disclose a system comprising: at least one network interface device; at least one processor (paragraph [0030]); at least one memory (paragraph [0030]); and an instruction set, stored in memory and executable by the at least one processor to perform data processing activities (abstract; paragraph [0030]), the data processing activities comprising: receiving, via the at least one network interface device from a mobile device (paragraphs [0041-0043]) associated with a customer account (paragraphs [0046, 0071]), first data indicating the mobile device has potentially departed a dining session location (paragraphs [0066]); generating, from stored dining session data, a final bill including an amount payable (paragraphs [0041, 0045, 0064, 0067-0069]); and charging an amount payable from the final bill to a payment account associated with the customer account, the charging including transmitting, via the at least one network interface device to a transaction processing system, payment account data and an amount to be charged (paragraphs [0045, 0071]).

White et al. ‘518 further disclose receiving, via the at least one network interface device, a customer account identifier and a beacon identifier associated with a serving location within the dining location; querying a database to retrieve a dining session identifier associated with the serving location; storing, in the database, data associating the dinning session identifier with the customer account identifier; and receiving, via the at least one network interface device, and storing, within the database, data of items ordered within the dining session identifier (Figures 5A-5C; paragraphs [0047-0049]).

White et al. ‘518 disclose the system substantially as claimed in supra, with the exception of including, transmitting a request to the mobile device associated with the customer account requesting confirmation data indicating the customer has departed the dining session.  White et al. ‘518 does disclose generating, from stored dining session data a final bill including an amount payable, however White et al. ‘518 does not disclose generating the bill upon not receiving confirmation data that the mobile device associated with the customer account that the customer has departed the dining session location within an elapsed period.  Park ‘942 discloses receiving information indicating where a mobile device is currently located and receiving a message that includes that a user has left a location (paragraphs [0008, 0043]), along with messages sent periodically indicating which mobile devices are still within the premises and which are new (paragraph [0036]); generating a bill based on time differences from when a mobile device is detected as boarded and exited another form of transportation without receiving confirmation data (paragraphs [0037, 0038]; e.g. no confirmation is received only detection of if the mobile device is or isn’t present).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of White et al. ‘518, in view of the teachings of Park ‘942, to include transmitting a request to the mobile device associated with the customer account requesting confirmation data indicating the customer has departed the dining session; generating a bill based on time differences from when a mobile device is detected as boarded and exited another form of transportation without receiving confirmation data for the basic reason of combining known systems to yield the predictable result of an easier way for people to pay using their mobile devices (Park ‘942: paragraphs [0005, 0006]).

White et al. ‘518 disclose the system substantially as claimed in supra, with the exception of including, transmitting a notification to the mobile device associated with the customer account regarding the data indicating the mobile device is assumed to have departed the dining session location.  Muirbrook et al. ‘585 disclose transmitting a notification to a mobile device associated with a customer account regarding data indicating that the mobile device has departed a location (Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of White et al. ‘518/Park ‘942, in view of the teachings of Muirbrook et al. ‘585, to include notifying the mobile device when it has left the location for the basic reason of combining known elements to yield the predictable result of a more convenient system for the customer (Muirbrook et al. ‘585: paragraph [0003]).

Re Claim 21: Method claim 21 is substantially similar to previously rejected system claim 16 and is therefore considered to be rejected here using the same art and rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 17, and 21 have been considered but are moot because the arguments do not apply to the current rejection.

Applicant’s arguments regarding the 35 USC 101 rejection of record that, “the technological elements, such as a computing device performing the method, beacon devices, and customer mobile devices in addition to computing networks, operate in new ways to augment data that automatically enables location identification and transaction tracking and closing” (Remarks, page 6) are acknowledged, however they are not persuasive.  Specifically, Applicant’s arguments are not commensurate with the scope of the claim language.  There is nothing recited in the claims about anything happening automatically.  Therefore, the 35 USC 101 rejection is maintained.

Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 4-5) are acknowledged, however they are not persuasive.  Please see the updated rejection as advanced above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
5/26/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693